DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al. (U.S. PGPUB. 2012/0199469 Al) in view of Kim (U.S. PGPUB. 2004/0089543 A1), Sato et al. (U.S. Pat. 6,855,236) and Rasheed et al. (U.S. PGPUB. 2013/0277203 A1).
INDEPENDENT CLAIM 1:
Regarding claim 1, Rasheed et al. “469 teach a sputtering chamber component (Fig. 1C) comprising: a front surface; a back surface opposite the front surface; a sputter trap formed on at least a portion of the front surface, the sputter trap having a surface roughness greater than the 
The difference between Rasheed et al. ‘469 and claim 1 is that the macrotexture being formed on the sputter trap is not discussed (Claim 1), the particles of the coating being substantially diffused is not discussed (Claim 1) and the purity of the coating for sputter trapping particles is not discussed (Claim 1).
	Regarding the macrotexture being formed on the sputter trap (Claim 1), Kim teaches forming a macrotexture and microtexture on a sputter trap of a backing plate.  (Paragraph 0049-0051; Fig. 8, 9, 11)
Regarding the particles of the coating being substantially diffused (Claim 1), At the outset the Examiner understands substantially diffused to be as described by Applicant’s specification a layer “defined as a layer having a uniform distribution of particles such that individual particles are substantially indistinguishable or indistinguishable from one another.” Rasheed et al. teach that plasma spraying is utilized to produce the layer. (Paragraph 0034) The plasma spraying inherently produces a layer having a uniform distribution of particles such that individual particles are indistinguishable or indistinguishable from one another. Further in support thereof Sato et al. teach that plasma spraying will produce a layer having a uniform distribution of particles such that individual particles are indistinguishable or indistinguishable from one another. (Column 6 lines 31; Fig. 1; Column 8 lines 34-41)

DEPENDENT CLAIM 3:
Regarding claim 3, Rasheed et al. “469 teach wherein the coating is at least about 99.995% pure. (Paragraph 0034 - nickel or tungsten - about 99.995% pure because it is only metal nickel or tungsten for example) Furthermore, Rasheed et al. “203 teach a particle trap material with high purity of greater than 99%. (Paragraph 0035 - surface 218, may be coated with a layer of material that has a high etch selectivity to aluminum, such as one or more of titanium, tantalum, nickel, titanium oxide, or the like. The layer 218 may be deposited in any suitable fashion, such as by plasma spraying. In some embodiments, the purity of the titanium layer 218 is >99%. The plasma spray may be performed in an inert or vacuum (e.g., no oxygen) environment to enhance the purity of coating.)
DEPENDENT CLAIM 4:
Regarding claim 4, Rasheed et al. “469 teach wherein a concentration of metal-carbide at a surface of the coating is less than about 70% to 100% a concentration of metal-carbide in the 
DEPENDENT CLAIM 5:
Regarding claim 5, Rasheed et al. “469 teach wherein a surface of the coating is substantially free of metal carbides. (Paragraph 0034 - just metallic Ni or W for example) 
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the metallic particles of the coating are uniformly distributed throughout the coating.
Regarding claim 6, Sato et al. teach wherein the metallic particles of the coating are uniformly distributed throughout the coating. (Column 8 lines 34-41)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the particles of the coating have an average particle size from about 200 mesh to about 320 mesh.
Regarding claim 7, as a spray process is utilized it would produce an average particle size of “about” 200 to “about” 320 mesh.
DEPENDENT CLAIM 8:
Regarding claim 8, Rasheed et al. “469 teach wherein the coating has a thickness from about 0.025 mm to about 0.25 mm (0.001 inches to about 0.01 inches). (Paragraph 0035)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the particles comprise a material selected from a group consisting of titanium, tantalum, tantalum alloys, aluminum, aluminum alloys, and a combination thereof.

DEPENDENT CLAIM 10:
Regarding claim 10, Rasheed et al. ‘469 teach wherein the sputtering chamber component is a backing plate of a sputtering target assembly. (Fig. 1C)
DEPENDENT CLAIM 21:
	The difference not yet discussed is where a microtexture is formed onto the macrotexture.
	Regarding claim 21, Kim teaches a microtexture is formed onto the macrotexture.  (Paragraph 0049)
The motivation for utilizing the features of Kim is that it allows for preventing undesired particles in the sputter-deposited layers.  (Paragraph 0049)
The motivation for utilizing the features of Sato et al. is that it allows for suppressing peeling of deposition material. (See Abstract)
The motivation for utilizing the features of Rasheed et al. ‘203 is that prevents flaking of material. (Paragraphs 0033-0035)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rasheed et al. ‘469 by utilizing the features of Kim, Sato et al. and Rasheed et al. ‘203 because it allows for preventing undesired particles in the sputter-deposited layers, suppressing peeling of deposition material and preventing flaking.
Claims 11-13, 17-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al. (U.S. PGPUB. 2012/0199469 Al) in view of Kim (U.S. PGPUB. 2004/0089543 A1), Volchko et al. (U.S. Pat. 8,734,896) and Rasheed et al. (U.S. PGPUB. 2013/0277203 A1). 

INDEPENDENT CLAIM 11:
Regarding claim 11, Rasheed et al. teach a method of forming a sputter trap on a sputtering chamber component, the method comprising: spraying metallic particles on at least a portion of a textured surface of the sputtering chamber component to form a layer, the layer having a thickness from about 0.025 mm to about 2.54 mm (0.001 inches to about 0.1 inches). (Paragraph 0018-0036 - Roughening a region of a backing plate supporting a target. Coating that region via plasma spray deposit or derivative thereof with a metal layer 160 having a thickness of about 0.002 inches to 0.100 inches. The resultant prevents the production of undesirable contaminants.)
The difference not yet discussed is the macrotexture being formed on the sputter trap is not discussed, cold spraying and wherein the layer purity is from about 99.99% to about 99.95%.
Regarding the macrotexture being formed on the sputter trap (Claim 1), Kim teaches forming a macrotexture and microtexture on a sputter trap of a backing plate.  (Paragraph 0049-0051; Fig. 8, 9, 11)
Regarding claim 11, Rasheed et al. ‘469 discussed above teach utilizing plasma spraying. Volchko et al. suggest utilizing cold spraying in place of plasma spraying as an equivalent method of spraying material to sputtering targets and backing plates. (Column 9 lines 56-57)
Regarding wherein the layer purity is from about 99.99% to about 99.99% (Claim 11), Rasheed et al. ‘469 teach wherein the coating is at least about 99.995% pure. (Paragraph 0034 - nickel or tungsten - about 99.995% pure because it is only metal nickel or tungsten for example) Furthermore, Rasheed et al. ‘203 teach a particle trap material with high purity of greater than 99%. (Paragraph 0035 - surface 218, may be coated with a layer of material that has a high etch selectivity to aluminum, such as one or more of titanium, tantalum, nickel, titanium oxide, or the 
DEPENDENT CLAIM 12:
Regarding claim 12, Rasheed et al. ‘469 teach further comprising forming the textured surface on at least a portion of the sputtering chamber component by bead blasting, knurling, or machining. (Paragraph 0032)
DEPENDENT CLAIM 13:
Regarding claim 13, Rasheed et al. ‘469 teach wherein a concentration of metal-carbide at a surface of the coating is less than about 70% to 100% a concentration of metal-carbide in the front surface of the sputter trap before the coating is applied. (Paragraph 0034 - pure metal surface)
DEPENDENT CLAIM 17:
Regarding claim 17, Rasheed et al. ‘469 teach wherein the thickness of the layer is from about 0.025 mm to about 0.25 mm (0.001 inches to about 0.01 inches). (Paragraph 0035) DEPENDENT CLAIM 18:
Regarding claim 18, Rasheed et al. ‘469 teach wherein the thickness of the layer is from about 0.025 mm to about 0.127 mm (0.001 inches to about 0.005 inches). (Paragraph 0035)
DEPENDENT CLAIM 22:
The difference not yet discussed is where a microtexture is formed onto the macrotexture.
	Regarding claim 21, Kim teaches a microtexture is formed onto the macrotexture.  (Paragraph 0049)

The motivation for utilizing the features of Volchko et al. joining material to a sputtering component. (See Abstract)
The motivation for utilizing the features of Rasheed et al. ‘203 is that prevents flaking of material. (Paragraphs 0033-0035)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rasheed et al. by utilizing the features of Kim, Volchko et al. and Rasheed et al. ‘203 because it allows for preventing undesired particles in the sputter-deposited layers, for joining material to a sputtering component and preventing flaking.
Claims 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al. ‘469 in view of Kim, Volchko et al. and Rasheed et al. ‘203 as applied to claims 11-13, 17-18, 22 above, and further in view of Sato et al. (U.S. Pat. 6,855,236).
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the particles of the layer are substantially diffused.
Regarding claim 14, At the outset the Examiner understands substantially diffused to be as described by Applicant’s specification a layer “defined as a layer having a uniform distribution of particles such that individual particles are substantially indistinguishable or indistinguishable from one another.” Rasheed et al. “469 teach that plasma spraying is utilized to produce the layer. (Paragraph 0034) The plasma spraying inherently produces a layer having a uniform distribution of particles such that individual particles are indistinguishable or indistinguishable from one another. Further in support thereof Sato et al. teach that plasma 
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the particles comprise a material selected from a group consisting of titanium, tantalum, tantalum alloys, aluminum, aluminum alloys, and a combination thereof.
Regarding claim 19, Sato et al. teach utilizing Ni, W, Ti, Al as the spray deposit. (Column 3 lines 24-34)
DEPENDENT CLAIM 20:
Regarding claim 20, Rasheed et al. ‘469 teach wherein the textured surface is formed of a
material selected from a group consisting of aluminum (Al), vanadium (V), niobium
(Nb), copper (Cu), titanium (Ti), tantalum (Ta), molybdenum (Mo), and alloys and
combinations thereof. (Paragraph 0023, 0032)
The motivation for utilizing the features of Sato et al. is that it allows for suppressing
peeling of deposition material. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Sato et al. because it allows for suppressing peeling of deposition material.
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.

In response to the argument that the prior art does not teach production of a diffused layer, it is argued that since the method utilized by Rasheed et al. is that same as the method utilized by Applicant the diffused layer will be produced.
In response to the argument that Rasheed et al. does not teach a macrotexture, it is argued that Kim teach utilizing microtexture on macrostructure for capturing particles to prevent contamination of sputtered films.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 22, 2021